Case 4:20-cv-00383-SDJ-CAN Document 7 Filed 07/14/20 Page 1 of 2 PageID #: 19




                         UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS



 CRAIG CUNNINGHAM,                                §
 Plaintiff,                                       §
                                                  §
 v.                                               §
                                                  § ​Civil Action No. 4:20-cv-00383
 Spring Oaks Capital LLC, John/Jane Does          §
                                                  §
 1-5                                              §
                                                  §
 Defendants.




NOTICE OF DISMISSAL WITH PREJUDICE PURSUANT TO FED.R.CIV.P. 41(a)(2)


        COMES NOW, Plaintiff, by and through undersigned counsel, and Pursuant to Rule 41(a)(2) of

the Federal Rules of Civil Procedure, hereby moves this court to dismiss the above-captioned action

WITH PREJUDICE against all Defendants.


Dated: July 14, 2020.
Case 4:20-cv-00383-SDJ-CAN Document 7 Filed 07/14/20 Page 2 of 2 PageID #: 20




                                                       Respectfully submitted:




                                                   /s/ Leland McRae
                                                   _____________________________________
                                                   Leland Garrett McRae
                                                   Counsel for Plaintiff
                                                   SBN 24086374
                                                   1150 N. Loop 1604 W, Ste 108-461
                                                   San Antonio, TX 78248
                                                   Phone: 210-569-0434
                                                   FAX: 210-493-6080
                                                   EMAIL: leland@lelandmcrae.com




                                CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of Plaintiff’s Original Complaint was served

on all named Defendant(s), Spring Oaks Capital LLC who can be served via registered agent via

registered agent Corporation Services Company, 100 Shocke Slip Floor 2, Richmond, Virginia

23219.
